DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the Election/Restriction response filed on 08/25/2021.  Claims 34-56 are pending.  Claims 34 and 40 are independent.  Claims 40-56 have been newly added.
Election/Restrictions
Applicant’s election without traverse of Invention II and Species A (Figures 12-16) in the reply filed on 08/25/2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “actuating element” in claim 56.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-39 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites “the suture cutter including a blade (see Figure below) movable through an adjustably sized cutting window” in lines 3-4 of the claim.  Based on the disclosure, the “adjustable sized cutting window is defined between the cutting edge and the blade housing and the cutting edge cuts a suture received inside of the cutting 
Claim 48 recites the limitation "the blade is paddle-shaped" in line 1 of the claim.  The limitation is indefinite because paddles can be in many different forms or shapes.  There are many different types of paddles.  Also, the original specification does not describe what “paddle-shaped” is.  The metes and bounds of the limitation cannot be determined.  Therefore, the limitation is indefinite.

The art rejection(s) below is/are made as best understood by the examiner because of 35 U.S.C. 112 stated above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 40-43, 47, 50, and 56 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Waller (US Pub. No.: 2005/0234481).
Regarding claims 40-43, 47, 50, and 56, Waller discloses a method of cutting a flexible tensile member located within a patient (Figs. 2a-2e and Para. [0041]), the method comprising: introducing, into the patient, a blade 200, Fig. 2a) that defines an aperture (the aperture defined by the hook-like part with 215, Fig. 2a) therethrough, an inner perimeter of the blade delineating the aperture and defining a proximally-facing cutting edge (Fig. 2a and Para. [0041], the inner perimeter of the blade at the hook-like part of the blade 200 delineates the aperture and defining a proximally-facing cutting edge 215); 2Application No.: 16/268,592Docket No.: TMTTMA-10035US03 transluminally advancing the blade over and along the flexible tensile member, with the flexible tensile member disposed through the aperture (Figs. 2a-2e, Paras. [0010], [0013], [0014], [0040], and [0041]); and cutting the flexible tensile member by pulling the blade proximally, such that the cutting edge moves proximally through the flexible tensile member (Para. [0041], blade 215 can be pulled against the suture to sever it); wherein the inner perimeter has a distal region (s the region from 211 to 205, Fig. 2a) and a proximal region (the region proximal of 211, Fig. 2a), the distal region defining the cutting edge (Fig. 2a), and wherein transluminally advancing the blade comprises transluminally advancing the blade over and along the flexible tensile member with the cutting edge facing the flexible tensile member (Fig. 2a-2e and Paras. [0010], [0013], [0014], [0040], and [0041]); wherein the blade is a component of a suture cutter that includes a housing (such as the endoscope or catheter, Paras. [0010], .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34-45 and 47-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sauer et al. (US Pat. No.: 5,520,702) in view of Waller (US Pub. No.: 2005/0234481).
Regarding claims 34-39, Sauer discloses method of cutting a suture located within a patient (Figs. 1-9), the method comprising: advancing a suture cutter (10, Figs. 1-6) distally into the patient, the suture cutter including a blade (52, Figs. 2, 7, and 9) movable through an adjustably sized cutting window (the cutting window defined by the cutting edge of the blade and 76) : directing a suture through the cutting window (300, Figs 7 and 9); reducing a size of the cutting window by moving the blade towards the suture (Figs. 7 and 9); and cutting the suture with the blade (Figs. 7 and 9); wherein advancing the suture cutter comprises transluminally advancing the suture cutter distally into the patient (Fig. 6 and Col. 2, lines 57-67); wherein transluminally advancing the suture cutter distally into the patient further comprises advancing the suture cutter through a catheter (e.g. cannula assembly, Fig. 6 and Col. 2, lines 57-67); wherein cutting the suture further comprises cutting the suture against an anvil (combination of 
Waller teaches, in the same field of the endeavor (method for cutting a suture), a method of moving a blade (200, Figs. 2a-2e; or 100, Fig. 1) proximally towards a suture (201, Figs. 2a-2e) disposed within an endoscope or catheter (Paras. [0009], [0010], and [0015]).
At the time of the invention, it would have been obvious to try to modify the method and the suture cutting device and of Sauer to include moving the blade proximally towards the suture to cut the suture by having a cutting edge formed on the interior edge of the blade facing proximally toward the suture as taught by Waller instead of moving the blade distally towards the suture to cut the suture by having a cutting edge a the distal end of the blade or it would have been obvious to replace the distally-facing cutting edge of suture cutting device and the method of distally advancing the blade to cut the suture of Sauer with the proximally-facing cutting edge proximally advancing the blade to cut the suture taught by Waller since it would be equally effective to cut the suture (reasonable expectation of success) by either moving the blade proximally toward the suture or distally toward the suture with the cutting edge of the blade formed proximally facing the suture or distally facing the suture, respectively.
Regarding claims 40-45 and 47-56, Sauer discloses a method of cutting a flexible tensile member (300, Figs 7 and 9) located within a patient (Figs. 1-9), the method 
Waller teaches, in the same field of the endeavor (method for cutting a suture), a method comprises moving a blade (200, Fig. 2a-2e) that defines an aperture (the 
At the time of the invention, it would have been obvious to try to modify the method and the suture cutting device and of Sauer to include moving/pulling the blade proximally towards the flexible tensile member(s) to cut the flexible tensile member(s) with the blade defining an aperture therethrough with the flexible tensile member disposed through the aperture, an inner perimeter of the blade delineating the aperture and defining a proximally-facing cutting edge on the interior edge of the blade towards the flexible tensile member(s) as taught by Waller instead of moving the blade distally towards the flexible tensile member(s) to cut the flexible tensile member(s) by having a cutting edge a the distal end of the blade or it would have been obvious to replace the distally-facing cutting edge of suture cutting device and the method of distally advancing the blade to cut the flexible tensile member(s) of Sauer with the proximally-facing cutting edge defined by an inner perimeter of the blade delineating a aperture defined by the blade and proximally advancing/moving the cutting edge of the blade to cut the flexible tensile member(s) taught by Waller since it would be equally effective to cut the flexible tensile member(s) (reasonable expectation of success) by either moving the blade .
Allowable Subject Matter
Claim 46 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060241665 A1	Bosley; Rodney W. et al. discloses an endoscopic cutter with flat cutting edge
US 5176695 A	Dulebohn; David H. discloses a surgical cutter with a flat cutting edge extending at an angle relative to the housing of the cutter.
US 6254620 B1	Koh; Charles et al. discloses a surgical cutter with a flat cutting edge extending at an angle relative to the housing of the cutter.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/            Primary Examiner, Art Unit 3771